Name: Commission Regulation (EC) NoÃ 1471/2005 of 9 September 2005 fixing the additional amount to be paid for pears in Hungary according to Regulation (EC) NoÃ 416/2004
 Type: Regulation
 Subject Matter: agricultural policy;  cooperation policy;  Europe;  agri-foodstuffs;  plant product
 Date Published: nan

 10.9.2005 EN Official Journal of the European Union L 234/3 COMMISSION REGULATION (EC) No 1471/2005 of 9 September 2005 fixing the additional amount to be paid for pears in Hungary according to Regulation (EC) No 416/2004 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, Having regard to Commission Regulation (EC) No 416/2004 of 5 March 2004 laying down transitional measures for the application of Council Regulation (EC) No 2201/96 and Regulation (EC) No 1535/2003 by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union (1), and in particular Article 3(2) thereof, Whereas: (1) The quantities of pears covered by aid applications for the 2004/05 marketing year as notified by Member States under Article 39(2) of Commission Regulation (EC) No 1535/2003 of 29 August 2003 laying down detailed rules for applying Council Regulation (EC) No 2201/96 as regards the aid scheme for products processed from fruit and vegetables (2), exceed the Community threshold by 11 946 tonnes. An additional amount is therefore to be paid after the end of the 2004/05 marketing year in the Member States which joined the European Union on 1 May 2004 and which have not exceeded their national threshold or in which the threshold has been exceeded by less than 25 %. (2) For the 2004/05 marketing year the national threshold for Hungary was not exceeded. The full additional amount of EUR 40,42 per tonne should therefore be paid in that Member State. (3) Producers in the Czech Republic lodged no aid applications for pears for processing in the 2004/05 marketing year. No additional amount for the 2004/05 marketing year should therefore be paid in that Member State, HAS ADOPTED THIS REGULATION: Article 1 An additional amount of EUR 40,42 per tonne of pears for processing referred to in Article 3(2) of Regulation (EC) No 416/2004 shall be paid in Hungary after the end of the 2004/05 marketing year. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 September 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 68, 6.3.2004, p. 12. Regulation as last amended by Regulation (EC) No 550/2005 (OJ L 93, 12.4.2005, p. 3). (2) OJ L 218, 30.8.2003, p. 14. Regulation as last amended by Regulation (EC) No 180/2005 (OJ L 30, 3.2.2005, p. 7).